Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Life Sciences Research, Inc. (the “Company”) for the fiscal quarter ended June 30, 2009 (the “Report”), the undersigned each hereby certifies that: (1) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) the information contained in the Report fairly presents, in all material respects, thefinancial condition and results of operations of the Company. By: /s/ Andrew Baker Name: Andrew Baker Title: Chairman and Chief Executive Officer – Principal Executive Officer By: /s/ Richard Michaelson Name: Richard Michaelson Title: Chief Financial Officer – Principal Financial and Accounting Officer Date: August 3, 2009
